Citation Nr: 1823639	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-35 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back condition.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.



ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from September 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii in which the RO, inter alia, denied the Veteran's applications to reopen his previously denied claims for service connection for a back condition and PTSD.  The Veteran timely filed a notice of disagreement (NOD) in June 2013 and a substantive appeal, via a VA Form 9 Appeal to the Board of Veterans' Affairs, in September 2014, limiting his appeal to the matters set forth on the title page.   

In addition, because VA treatment records document other diagnosed psychiatric disorders, the Board has expanded the reopened claim as one for any acquired psychiatric disorder to include PTSD, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In the August 2014 statement of the case (SOC), the RO reopened the claim for service connection for PTSD and continued to deny reopening of the claim for service connection for back condition.  However, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).


The Board's decision addressing the claims for whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back condition and PTSD are set forth below.  The claims for entitlement to service connection for a back disability and for an acquired psychiatric disability, to include PTSD are addressed in the remand following the order; the claims are being remanded to the agency of original jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In a February 2007 rating decision, the RO denied the Veteran's claim for entitlement to service connection for a back condition.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.  

2.  In a February 2007 rating decision, the RO denied the Veteran's claim for entitlement to service connection for PTSD.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period.  

3.  Evidence since the February 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability and raises a reasonable possibility of substantiating the claim.

4.  Evidence since the February 2007 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disability, to include PTSD and raises a reasonable possibility of substantiating the claim. 

CONCLUSIONS OF LAW

1.  The February 2007 rating decision that denied the claim for entitlement to service connection for a back condition is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

2.  The evidence received since the February 2007 rating decision is new and material and sufficient to reopen the claim of service connection for a back condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a).

3.  The February 2007 rating decision that denied the claim for entitlement to service connection for PTSD is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.156(b), 20.1103 (2017).

4.  The evidence received since the February 2007 rating decision is new and material and sufficient to reopen the claim of service connection for PTSD. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105 (c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran's claim for entitlement to service connection for a back condition was previously denied in a February 2007 rating decision.  The pertinent evidence then of record consisted of service treatment records (STRs) and military personnel records.  Service connection was denied on the basis that no evidence of complaints, treatment, or diagnosis of a back condition was noted in service and there was no medical evidence showing a current disability.  

Although notified of the February 2007 denial in a February 2007 notification letter, the Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  Accordingly, the February 2007 denial is final as to the evidence then of record, and is not subject to revision the same factual basis.  See 38 U.S.C. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent evidence added to the claims file since the February 2007 rating decision includes statements made by the Veteran and VA treatment records.  This evidence provides bases for reopening the claim for service connection for a back condition.  Specifically, the Veteran's statements are new in that they were not before the agency of decision makers at the time of the February 2007 final denial of the claim for service connection, and are not duplicative or cumulative of evidence previously of record.  Moreover, the new evidence submitted is material in that it relates to the basis for the prior denial, i.e., the lack of evidence establishing a back condition and treatment thereof.  

As to the Veteran's claim for entitlement to service connection for PTSD, the claim was previously denied in a February 2007 rating decision.  The pertinent evidence then of record consisted of STRs, military personnel records, and private treatment records.  Service connection was denied on the basis that there was no evidence that the claimed condition existed.  

Although notified of the February 2007 denial in a February 2007 notification letter, the Veteran did not appeal that decision, nor did he submit new and material evidence within the remaining appeal period.  Accordingly, the February 2007 denial is final as to the evidence then of record, and is not subject to revision the same factual basis.  See 38 U.S.C. § 7105(c); Bond, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent evidence added to the claims file since the February 2007 rating decision includes statements from the Veteran, statements from friends and family, VA treatment records, VA examination reports, and private treatment records.  Specifically, the VA treatment records and Veteran's statements are new in that they were not before the agency of decision makers at the time of the February 2007 final denial of the claim for service connection, and are not duplicative or cumulative of evidence previously of record.  Moreover, the new evidence submitted is material in that it relates to the basis for the prior denial, i.e., the lack of an established psychiatric diagnosis.  

Thus, the new statements of the Veteran and VA treatment records relate to unestablished facts necessary to substantiate the claim for service connection for a back condition and PTSD and also raise a reasonable possibility of substantiating the claims.  See Shade, 24 Vet. App. at 110.  The criteria for reopening the claim for service connection for a back condition and PTSD have therefore been met.


ORDER

The application to reopen the previously denied claim for service connection for a back condition is granted.

The application to reopen the previously denied claim for service connection for PTSD is granted.
REMAND

The Board finds that further action on the claims for service connection for a back disability and an acquired psychiatric disability, to include PTSD, is warranted.

In accordance with the duty-to-assist provisions codified at 38 U.S.C. § 5103A (d) and by regulation found at 38 C.F.R. § 3.159(c)(4), a medical opinion or examination is required if the information and evidence of record does not contain sufficient evidence to decide the claim, but there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran contends that he suffers from a back condition as a result of an unreported in-service fall.  In his June 2013 NOD, the Veteran reported that during basic training, he slipped on a tower ladder and was unable to go to sick call.  He also reported that another fall occurred during a hail storm and he chose not to go to the hospital but has felt pain since the events occurred.  VA treatment records show treatment for chronic back pain. 

The Veteran has not been afforded a VA examination to determine whether he has a current back disability that is related to his military service.  As the Veteran has provided a statement indicating that he has persistent or recurrent symptoms of a current back disability that may be associated with service via continuity of symptomatology, a remand for a medical evaluation and nexus opinion is warranted to decide the claim. 

Additionally, the Veteran contends that he suffers from PTSD as a result of derogatory and abusive treatment from a sergeant and a violent interaction he witnessed between civilians outside of a bar.  

STRs do not reflect any treatment for, symptoms of, or a diagnosis of any psychiatric disorder.  Military personnel records do not reflect, and the Veteran does not contend, that he is a combat veteran or a prisoner of war.  Additionally, a December 2010 VA memorandum found a lack of information required to corroborate the Veteran's stressors associated with his claim for PTSD.  

VA treatment records reflect that the Veteran's psychiatrist, Dr. G. diagnosed him with adjustment disorder.  

A May 2011 Initial PTSD examination was conducted by a VA contractor where the examiner diagnosed the Veteran with PTSD.  However, as noted, the Veteran's stressors have not been verified.  

An August 2014 VA examiner found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5 criteria.  Additionally, the examiner found that the Veteran's stressors did not meet Criterion A (i.e., they were not adequate to support the diagnosis of PTSD) as the stressor was not related to the Veteran's fear of hostile military or terrorist activity.  The examiner diagnosed the Veteran with major depressive disorder and found that there was not proximal link to military service and no reason to believe that major depressive disorder was related to service.  However, the examiner failed to address whether the Veteran's diagnosed psychiatric disorders were caused or aggravated by his stressors, i.e. his experience with his sergeant and the violent incident he witnessed, which the Veteran described in lay statements.  The examination is thus inadequate, and a remand for another opinion is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).

Accordingly, the claims on appeal are REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate physician in order to determine the etiology of any current back disability.  The physician should identify all back disabilities that have existed since the date of the claim. 

The claims folder must be made available to and reviewed by the examiner prior to completion of the opinion, and the opinion must reflect that the claims folder was reviewed.

Then, as to each and any diagnosed back disability, the examiner should indicate whether it is at least as likely as not (at least a 50 percent probability) that such disability is related to or had its onset during the Veteran's military service.  

If a back disability is diagnosed, the examiner should indicate whether it is related to the claimed in-service event, his two falls. 

The examiner should address the Veteran's written statements and medical evidence of record.

All examination findings/results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.  

2.  Request an opinion from an appropriate psychiatrist or psychologist as to the etiology of the Veteran's diagnosed psychiatric disabilities, to include mood depressive disorder and adjustment disorder.  The entire claims file, and a copy of this remand, must be provided to and reviewed by the examiner.

As to any psychiatric disability with which the Veteran has been diagnosed, the psychiatrist or psychologist is asked to provide an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any such disability had its onset in service or within the one year following service, or is otherwise related to the Veteran's military service, to include as a result of the Veteran's reported derogatory and abusive treatment by his sergeant and the violent incident he witnessed.  

In addressing the relationship between any diagnosed psychiatric disability and service, the psychiatrist or psychologist is advised that the absence of evidence of treatment or diagnoses for the claimed disabilities in the Veteran's STRs should not alone serve as the basis for a negative opinion.

In this regard, the psychiatrist or psychologist is advised that the Veteran is competent to report his symptoms and history, and such reports should be specifically acknowledged and considered in formulating opinions.

A complete rationale should accompany each opinion provided.

3.  After the above development has been completed, readjudicate the claim for entitlement to service connection for a back disability and an acquired psychiatric disability, to include PTSD.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


